

115 HRES 217 IH: Supporting the goals and ideals of Social Work Month and World Social Work Day.
U.S. House of Representatives
2017-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 217IN THE HOUSE OF REPRESENTATIVESMarch 21, 2017Ms. Lee (for herself, Mr. Gutiérrez, Mr. Nadler, Mr. Lewis of Georgia, Mrs. Napolitano, Mr. Meeks, and Ms. Shea-Porter) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONSupporting the goals and ideals of Social Work Month and World Social Work Day.
	
 Whereas the primary mission of the social work profession is to enhance human well-being and help meet the basic needs of all people, especially the most vulnerable in society;
 Whereas social work pioneers helped lead the Nation’s struggle for social justice and have helped paved the way for positive social change;
 Whereas social workers work in all areas of our society to improve happiness, health and prosperity, including in government, schools, universities, social service agencies, communities, the military, and mental health and health care facilities;
 Whereas social workers are key employees at the Federal, State, and local levels of government and work to expand policies and practices that promote equity and social justice for all people;
 Whereas social work is one of the fastest growing careers in the United States, with almost 650,000 members of the profession;
 Whereas social workers daily embody this year’s National Professional Social Work Month theme, Social Workers Stand Up!, and this year’s World Social Work Day on March 21, 2017, Promoting Community and Environmental Sustainability, by working with individuals, organizations, communities, and the larger society to tackle and solve issues that confront them;
 Whereas social workers have pushed for decades to ensure equal rights for all, including women, communities of color, the LGBT community, people who are disabled, and various other ethnic, cultural and religious groups;
 Whereas social workers have continued to advocate for legislation and policies that address racial and ethnic justice, including renewal of the Voting Rights Act, the Violence Against Women’s Act, the Civil Rights Act, the Affordable Care Act, Medicaid, unemployment insurance, workplace safety, and Social Security benefits;
 Whereas social workers are the largest group of mental health care providers in the United States, and work daily to help people overcome substance use disorders and mental illnesses such as depression and anxiety;
 Whereas social workers know from experience that poverty and trauma can create lifelong social and economic disadvantages;
 Whereas social workers know from experience that discrimination of any kind limits human potential and must be eliminated;
 Whereas thousands of child, family, and school social workers across the country provide assistance to protect children and improve the social and psychological functioning of children and their families;
 Whereas social workers help children find loving homes and create new families through adoption; Whereas social workers in schools work with families and schools to foster future generations by ensuring students reach their full academic and personal potential;
 Whereas social workers work with older adults and their families to improve their quality of life and ability to live independently as long as possible and get access to high-quality mental health and health care;
 Whereas veterans and their families need community support to ensure successful transitions after service;
 Whereas access to mental health treatment and health care services saves millions of lives; Whereas research has shown that all people, no matter their circumstance, may at some time in their lives, need the expertise of a skilled social worker;
 Whereas social workers celebrate the courage, hope, and strength of the human spirit throughout their careers; and
 Whereas social workers have helped the United States and other nations overcome earthquakes, floods, wars, and other disasters by helping survivors get services such as food, shelter, and health care, and mental health care to address stress and anxiety: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of Social Work Month and World Social Work Day;
 (2)acknowledges the diligent efforts of individuals and groups who promote the importance of social work and observe Social Work Month and World Social Work Day;
 (3)encourages individuals to engage in appropriate ceremonies and activities to promote further awareness of the life-changing role that social workers play; and
 (4)recognizes with gratitude the contributions of the millions of caring individuals who have chosen to serve their communities through social work.
			